DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 03 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5 (the office notes that [0033] of the as-filed specification identifies vessel jacket as 6, which appears to be a typo of 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a cooling device” in claim 16.
“a pressure monitoring device” in claim 20.
“a temperature monitoring device” in claim 21.
“an electrical energy device” in claim 22.
“a renewable energy device” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapid” in claim 26 (“rapid deployment”) is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what amount of time would fall within the scope of “rapid”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Max (US 2002/0155047) in view of Phelps et al (US 2007/0004945).
Regarding claim 16, Max discloses an apparatus for treating wastewater, the apparatus comprising (see [0002]; Fig. 16):
(i)	a container for storing a hydrate-forming gas (see Fig. 16, gas reservoir; [0116]);
(ii)	a wastewater treatment vessel (hydrate formation and separation vessel 710) for receiving wastewater, wherein the treatment vessel is sealable and pressure-resistant and wastewater is pumped into the vessel in the lower half of the height (water pumped via pump 704) (see [0017]; sealed vessels; [0116]);
(iii)	a first conduit for transporting wastewater from a source into the bottom of the vessel (see Fig. 16, input water (source) is pumped via 704 through a conduit to water input 711 at bottom of vessel; [0116]);
(iv)	a second conduit for transporting hydrate-forming gas from the container to the treatment vessel (see Fig. 16, gas from reservoir flows through a conduit to injection point 712); and
(v)	a cooling device in contact with the treatment vessel (see Fig. 16, refrigeration; [0011]).
The apparatus is capable of supplying sufficient pressure of the hydrate-forming gas and sufficient reduction in temperature in the treatment vessel to result in formation of solid hydrate matter composed of the hydrate-forming gas and water (see [0017]-[0018]; [0062]; [0116]).
Max does not explicitly disclose that the height of the treatment vessel is at least twice its width. However, it is clear from the drawings that the vessel is taller than it is wide (see Fig. 16). Furthermore, Max discloses that the dimensions of the vessel are determined based on the total fresh water production desired and relevant thermodynamic considerations (see [0064]; [0119]). Accordingly, a person of ordinary skill in the art, based on these teachings, would determine suitable dimensions to achieve these objectives by routine experimentation and with a reasonable expectation of success. The claimed relative dimensions of the height and width are not considered to patentably distinguish the instant claims over the cited prior art. Also see MPEP 2144.04 IV A.
Max does not disclose the vessel containing a sieve positioned within a lower half of the height across the width of the treatment vessel.
Phelps is directed to water treatment by mixing water and a gas hydrate forming fluid in a pressure vessel (see Abstract). The vessel of Phelps includes a screen 44 at a bottom portion of the vessel, extending the width of the vessel (see Fig. 3). The screen facilitates separation of the hydrate formed from the excluded water (see [0030]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Max to include a screen (sieve) at the bottom portion of the treatment vessel, as suggested by Phelps, in order to assist in the separation of the hydrate formed from the excluded material. Regarding the sizing (i.e. “capable of retaining macroscopic insoluble matter…below the sieve while permitting passage of soluble or microscopic matter above” as claimed), determination of the optimum size amounts to nothing more than routine experimentation for a person of ordinary skill in the art in order to achieve the disclosed objectives related to enhancing the separation. 
Regarding claim 17, Max discloses wherein the apparatus further comprises a separation vessel (hydrate dissociation vessel 722) equipped with a third conduit (conduit connected by valves 734) connecting the upper half of the treatment vessel with the separation vessel, wherein the third conduit is capable of transporting solid hydrate matter formed in the upper half of the treatment vessel to the separation vessel (see Fig. 16; [0116]-[0117]).
Regarding claim 18, Max discloses the separation vessel contains a water purifying material (washing section 720) and a fourth conduit 728 for transporting purified water from the separation vessel (see  [0117]).
Regarding claim 19, Max discloses wherein the separation vessel is sealable and sufficiently pressure resistant to withstand pressure build-up resulting from reforming of hydrate-reforming gas caused by decomposition of the solid hydrate matter, and wherein the separation vessel is connected to a fifth conduit for transporting reformed hydrate-forming gas produced in the separation vessel to the treatment vessel for recycling of the hydrate-forming gas (see Fig. 16, gas line from vessel 722 is recycled to vessel 710; [0017], sealed vessels; [0118]-[0119]).
Regarding claim 20, Max discloses a pressure monitoring device for the treatment vessel (see [0118]).
Regarding claim 21, Max discloses a temperature monitoring device for the treatment vessel (see [0062]; [0073]).
Regarding claim 22, given that the apparatus, including the cooling device, requires electricity to operate, an electrical energy device is considered inherent (see [0011]).
Regarding claim 25, Max in view of Phelps discloses the treatment apparatus comprising a sieve, as discussed above. Max discloses the second conduit for transporting the hydrate-forming gas at a bottom portion of the vessel (see Fig. 16). Relative placement of the sieve and the gas inlet is a matter of design choice that would be arrived at by routine experimentation for a person of ordinary skill in the art and associated with a reasonable expectation of success.
Regarding claim 26, Max discloses wherein the apparatus is mobile and capable of deployment to a site where treatment is needed (see [0006]; [0017]; [0131]; [0136]).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Max in view of Phelps, as applied to claim 22, in view of Elfstrom (US 2013/0098816).
Regarding claims 23 and 24, Max in view of Phelps does not disclose a solar panel (renewal energy device) for providing electricity to the apparatus.
Nevertheless, it is known in the art to provide electricity to water treatment devices, in particular those that are intended to be mobile, as is the case in the apparatus of Max (see [0006]; [0017]; [0131]; [0136]), by implementation of solar panels (see Elfstrom: Abstract). By use of solar panels to provide electricity, the apparatus requires no external power source and can operate as a stand-alone unit (see Elfstrom: [0008]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Max in view of Phelps to include solar panel(s) for providing electricity to the apparatus components, as suggested by Elfstrom, in order to eliminate reliance on external power sources and operate as a stand-alone unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772